Name: Council Regulation (EU) 2019/999 of 13 June 2019 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  tariff policy;  EU finance;  trade
 Date Published: nan

 20.6.2019 EN Official Journal of the European Union L 163/27 COUNCIL REGULATION (EU) 2019/999 of 13 June 2019 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) In order to ensure a sufficient and uninterrupted supply of certain agricultural and industrial products which are unavailable in the Union and thereby avoid any disturbances on the market for those products, autonomous Common Customs Tariff (CCT) duties on those products have been suspended by Council Regulation (EU) No 1387/2013 (1). Those products can be imported into the Union at reduced or zero duty rates. (2) The Union production of 97 products that are not listed in the Annex to Regulation (EU) No 1387/2013 is inadequate or non-existent. It is therefore in the interest of the Union to suspend totally the autonomous CCT duties on those products. (3) It is necessary to modify the conditions for the suspension of autonomous CCT duties for 47 products listed in the Annex to Regulation (EU) No 1387/2013 in order to take into account technical product developments and economic trends on the market. (4) It is no longer in the interest of the Union to maintain the suspension of autonomous CCT duties for 26 of the products that are listed in the Annex to Regulation (EU) No 1387/2013. The suspensions for those products should therefore be deleted. Moreover, with a view to promoting integrated battery production in the Union and in accordance with the communication from the Commission entitled Europe on the Move  Sustainable Mobility for Europe: safe, connected, and clean, the suspensions for 20 additional products listed in that Annex should be withdrawn. Furthermore, another 50 suspensions should be deleted from that Annex as a result of the implementation of the agreement in the form of the Declaration on the Expansion of Trade in Information Technology Products (2), which reduced the duty rate for the products concerned to zero. (5) Regulation (EU) No 1387/2013 should therefore be amended accordingly. (6) In order to avoid any interruption of the application of the autonomous suspension scheme and to comply with the guidelines set out in the communication from the Commission concerning autonomous tariff suspensions and quotas (3), the changes provided for in this Regulation regarding the tariff suspensions for the products concerned should apply from 1 July 2019. This Regulation should therefore enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1387/2013 is amended as follows: (1) all asterisks in the table and the endnote (*), containing the text New or amended position or position with prolonged validity., are deleted; (2) in the table, the rows for the products for which the CN and TARIC codes are set out in Annex I to this Regulation are deleted; (3) the rows for the products listed in Annex II to this Regulation are inserted into the table according to the order of the CN and TARIC codes indicated in the first and second columns of that table, respectively. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from 1 July 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 2019. For the Council The President M.C. BUDÃ I (1) Council Regulation (EU) No 1387/2013 of 17 December 2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products and repealing Regulation (EU) No 1344/2011 (OJ L 354, 28.12.2013, p. 201). (2) OJ L 161, 18.6.2016, p. 4. (3) OJ C 363, 13.12.2011, p. 6. ANNEX I In the table set out in the Annex to Regulation (EU) No 1387/2013, the rows relating to suspensions for the products identified by the following CN and TARIC codes are deleted: CN code TARIC ex 2826 90 80 10 ex 2826 90 80 20 ex 2920 90 10 15 ex 2920 90 10 25 ex 2920 90 10 35 ex 2921 19 99 25 ex 2926 90 70 12 ex 3208 90 19 20 ex 3506 91 10 10 ex 3506 91 10 40 ex 3506 91 10 50 ex 3506 91 90 10 ex 3506 91 90 40 ex 3506 91 90 50 ex 3506 91 90 60 ex 3701 30 00 20 ex 3701 30 00 30 ex 3701 99 00 10 ex 3707 90 29 10 ex 3707 90 29 40 ex 3707 90 29 50 ex 3801 10 00 10 ex 3801 90 00 30 ex 3806 90 00 10 ex 3812 39 90 35 ex 3815 19 90 87 ex 3815 90 90 22 ex 3824 99 92 37 ex 3904 10 00 20 ex 3907 20 20 40 ex 3909 40 00 60 ex 3921 19 00 35 ex 3921 19 00 40 ex 5603 12 90 50 ex 5603 12 90 70 ex 5603 13 90 70 ex 5603 92 90 40 ex 5603 93 90 10 ex 7410 11 00 10 ex 8108 20 00 40 ex 8108 20 00 60 ex 8467 99 00 10 ex 8479 89 97 50 ex 8479 89 97 80 ex 8479 90 20 80 ex 8479 90 70 80 ex 8481 80 59 30 ex 8481 80 59 40 ex 8481 80 59 50 ex 8481 80 59 60 ex 8482 10 10 40 ex 8482 10 90 30 ex 8501 31 00 55 ex 8501 32 00 60 ex 8501 33 00 15 ex 8504 40 82 40 ex 8504 40 82 50 ex 8504 40 88 30 ex 8504 40 90 15 ex 8504 40 90 25 ex 8504 40 90 30 ex 8504 40 90 40 ex 8504 40 90 50 ex 8504 40 90 70 ex 8504 40 90 80 ex 8504 50 95 20 ex 8504 50 95 40 ex 8504 50 95 50 ex 8504 50 95 60 ex 8504 50 95 70 ex 8504 50 95 80 ex 8504 90 11 10 ex 8504 90 11 20 ex 8504 90 99 20 ex 8506 90 00 10 ex 8507 10 20 80 ex 8507 50 00 20 ex 8507 50 00 40 ex 8507 60 00 15 ex 8507 60 00 20 ex 8507 60 00 23 ex 8507 60 00 25 ex 8507 60 00 30 ex 8507 60 00 33 ex 8507 60 00 43 ex 8507 60 00 45 ex 8507 60 00 47 ex 8507 60 00 50 ex 8507 60 00 53 ex 8507 60 00 60 ex 8507 60 00 71 ex 8507 60 00 80 ex 8507 60 00 85 ex 8507 80 00 20 ex 8507 90 80 60 ex 8518 29 95 30 ex 8518 29 95 40 ex 8518 30 95 20 ex 8518 40 80 91 ex 8518 40 80 92 ex 8518 40 80 93 ex 8518 90 00 30 ex 8518 90 00 35 ex 8518 90 00 40 ex 8518 90 00 50 ex 8518 90 00 60 ex 8518 90 00 80 ex 8522 90 49 60 ex 8522 90 49 65 ex 8522 90 80 30 ex 8522 90 80 65 ex 8522 90 80 80 ex 8522 90 80 84 ex 8522 90 80 97 ex 8526 10 00 20 ex 8527 99 00 10 ex 8527 99 00 20 ex 8529 10 80 60 ex 8529 10 80 70 ex 8529 90 65 15 ex 8529 90 65 25 ex 8529 90 65 40 ex 8529 90 92 57 ex 8535 90 00 30 ex 8536 49 00 30 ex 8536 50 11 35 ex 8536 50 11 40 ex 8536 50 19 93 ex 8536 50 80 81 ex 8536 50 80 82 ex 8536 50 80 83 ex 8536 50 80 97 ex 8545 90 90 30 ex 9001 20 00 10 ex 9001 20 00 20 ex 9001 90 00 55 ex 9002 11 00 15 ex 9002 11 00 25 ex 9002 11 00 35 ex 9002 11 00 45 ex 9002 11 00 55 ex 9002 11 00 65 ex 9002 11 00 75 ex 9002 19 00 10 ex 9002 19 00 20 ex 9002 19 00 30 ex 9002 19 00 40 ex 9002 19 00 50 ex 9002 19 00 60 ex 9002 19 00 70 ex 9027 10 90 10 ex 9029 20 31 10 ex 9029 90 00 20 ex 9030 31 00 20 ANNEX II In the table set out in the Annex to Regulation (EU) No 1387/2013, the following rows are inserted according to the order of the CN and TARIC codes indicated in the first and second columns of that table, respectively: CN code TARIC Description Rate of autonomous duty Supplementary Unit Date foreseen for mandatory review 1516 20 10 Hydrogenated castor oil, so called opal-wax 0 %  31.12.2023 ex 2818 10 11 10 Sol-Gel corundum (CAS RN 1302-74-5) with an aluminium oxide content of 99,6 % or more by weight, having a micro crystalline structure in the form of rods with an aspect ratio of 1,3 or more, but not more than 6,0 0 %  31.12.2023 ex 2826 90 80 10 Lithium hexafluorophosphate (1-) (CAS RN 21324-40-3) 0 %  31.12.2019 ex 2828 10 00 10 Calcium hypochlorite (CAS RN 7778-54-3) having an active chlorine content of 65 % or more 0 %  31.12.2023 ex 2905 32 00 10 (2S)-propane-1,2-diol (CAS RN 4254-15-3) 0 %  31.12.2023 ex 2909 30 90 35 1-Chloro-2-(4-ethoxybenzyl)-4-iodobenzene (CAS RN 1103738-29-9) 0 %  31.12.2023 ex 2910 90 00 25 Phenyloxirane (CAS RN 96-09-3) 0 %  31.12.2023 ex 2912 29 00 55 Cyclohex-3-ene-1-carbaldehyde (CAS RN 100-50-5) 0 %  31.12.2023 ex 2915 90 70 15 2,2-Dimethylbutanoyl chloride (CAS RN 5856-77-9) 0 %  31.12.2023 ex 2916 39 90 57 2-Phenylprop-2-enoic acid (CAS RN 492-38-6) 0 %  31.12.2023 ex 2918 30 00 25 (E)-1-ethoxy-3-oxobut-1-en-1-olate; 2-methylpropan-1-olate; titanium(4+) (CAS RN 83877-91-2) 0 %  31.12.2023 ex 2918 99 90 33 Vanillic Acid (CAS RN 121-34-6) containing  not more than 10 ppm of Palladium (CAS RN 7440-05-3),  not more than 10 ppm of bismuth (CAS RN 7440-69-9),  not more than 14 ppm of formaldehyde (CAS RN 50-00-0),  not more than 1,3 % by weight of 3,4-dihydroxybenzoic acid (CAS RN 99-50-3),  not more than 0,5 % by weight of vanillin (CAS RN 121-33-5) 0 %  31.12.2023 ex 2920 90 10 15 Ethyl methyl carbonate (CAS RN 623-53-0) 0 %  31.12.2019 ex 2920 90 10 25 Diethyl carbonate (CAS RN 105-58-8) 0 %  31.12.2019 ex 2920 90 10 35 Vinylene carbonate (CAS RN 872-36-6) 0 %  31.12.2019 ex 2920 90 70 20 Diethyl phosphorochloridate (CAS RN 814-49-3) 0 %  31.12.2023 ex 2921 43 00 70 5-Bromo-4-fluoro-2-methylaniline (CAS RN 627871-16-3) 0 %  31.12.2023 ex 2921 45 00 30 (5 or 8)-Aminonaphthalene-2-sulphonic acid (CAS RN 51548-48-2) 0 %  31.12.2023 ex 2921 45 00 80 2-Aminonaphthalene-1-sulphonic acid (CAS RN 81-16-3) 0 %  31.12.2023 ex 2921 49 00 35 2-Ethylaniline (CAS RN 578-54-1) 0 %  31.12.2023 ex 2922 19 00 55 3-Aminoadamantan-1-ol (CAS RN 702-82-9) 0 %  31.12.2023 ex 2922 29 00 33 o-Phenetidine (CAS RN 94-70-2) 0 %  31.12.2023 ex 2923 90 00 65 N,N,N-trimethyl-tricyclo[3.3.1.13,7]decan-1-aminium hydroxide (CAS RN 53075-09-5) in form of an aqueous solution with a content of N,N,N-trimethyl-tricyclo[3.3.1.13,7]decan-1-aminium hydroxide by weight of 17,5 % or more but not more than 27,5 % 0 %  31.12.2023 ex 2924 19 00 75 (S)-4-((tert-Butoxycarbonyl)amino)-2-hydroxybutanoic acid (CAS RN 207305-60-0) 0 %  31.12.2023 ex 2924 29 70 67 N,N ²-(2,5-Dichloro-1,4-phenylene)bis[3-oxobutyramide] (CAS RN 42487-09-2) 0 %  31.12.2023 ex 2924 29 70 70 N-[(benzyloxy)carbonyl]glycyl-N-[(2S)-1-{4-[(tert-butoxycarbonyl)oxy]phenyl}-3-hydroxypropan-2-yl]-L-alaninamide 0 %  31.12.2023 ex 2926 90 70 60 Cyfluthrin (ISO) (CAS RN 68359-37-5) or beta-cyfluthrin (ISO) (CAS RN 1820573-27-0) with a purity by weight of 95 % or more 0 %  31.12.2019 ex 2930 90 98 38 Allyl isothiocyanate (CAS RN 57-06-7) 0 %  31.12.2023 ex 2930 90 98 50 3-Mercaptopropionic acid (CAS RN 107-96-0) 0 %  31.12.2023 ex 2932 19 00 65 Tefuryltrione (ISO) (CAS RN 473278-76-1) 0 %  31.12.2023 ex 2932 20 90 75 3-Acetyl-6-methyl-2H-pyran-2, 4(3H)-dione (CAS RN 520-45-6) 0 %  31.12.2023 ex 2932 99 00 27 (2-Butyl-3-benzofuranyl)(4-hydroxy-3,5-diiodophenyl)methanone (CAS RN 1951-26-4) 0 %  31.12.2023 ex 2933 19 90 65 4-Bromo-1-(1-ethoxyethyl)-1H-pyrazole (CAS RN 1024120-52-2) 0 %  31.12.2023 ex 2933 39 99 56 2,5-Dichloro-4,6-dimethylnicotinonitrile (CAS RN 91591-63-8) 0 %  31.12.2023 ex 2933 39 99 59 Chlorpyrifos-Methyl (ISO) (CAS RN 5598-13-0) 0 %  31.12.2023 ex 2933 39 99 61 6-Bromopyridin-2-amine (CAS RN 19798-81-3) 0 %  31.12.2023 ex 2933 39 99 62 Ethyl 2,6-Dichloronicotinate (CAS RN 58584-86-4) 0 %  31.12.2023 ex 2933 39 99 64 Methyl 1-(3-chloropyridin-2-yl)-3-hydroxymethyl-1H-pyrazole-5-carboxylate (CAS RN 960316-73-8) 0 %  31.12.2023 ex 2933 39 99 68 1-(3-Chloropyridin-2-yl)-3-[[5-(trifluoromethyl)-2H-tetrazol-2-yl]methyl]-1H-pyrazole-5-carboxylic acid (CAS RN 1352319-02-8) with a purity by weight of 85 % or more 0 %  31.12.2023 ex 2933 49 90 80 Ethyl 6,7,8-trifluoro-1-[formyl(methyl)amino]-4-oxo-1,4-dihydroquinoline-3-carboxylate (CAS RN 100276-65-1) 0 %  31.12.2020 ex 2933 54 00 10 5,5 ²-(1,2-diazenediyl)bis [2,4,6 (1H, 3H, 5H)-pyrimidinetrione] (CAS RN 25157-64-6) 0 %  31.12.2023 ex 2933 59 95 63 1-(3-Chlorophenyl) piperazine (CAS RN 6640-24-0) 0 %  31.12.2023 ex 2933 69 80 27 Troclosene sodium dihydrate (INNM) (CAS RN 51580-86-0) 0 %  31.12.2023 ex 2933 99 80 58 Ipconazole (ISO) (CAS RN 125225-28-7) with a purity by weight of 90 % or more 0 %  31.12.2023 ex 2933 99 80 59 Hydrates of Hydroxybenzotriazole (CAS RN 80029-43-2 and CAS RN 123333-53-9) 0 %  31.12.2023 ex 2933 99 80 61 (1R,5S)-8-Benzyl-8-azabicyclo(3.2.1)octan-3-one hydrochloride (CAS RN 83393-23-1) 0 %  31.12.2023 ex 2933 99 80 63 L-Prolinamide (CAS RN 7531-52-4) 0 %  31.12.2023 ex 2933 99 80 68 5-((1S,2S)-2-((2R,6S,9S,11R,12R,14aS,15S,16S,20R,23S,25aR)-9-amino-20-((R)-3-amino-1-hydroxy-3-oxopropyl)-2,11,12,15-tetrahydroxy-6-((R)-1-hydroxyethyl)-16-methyl-5,8,14,19,22,25-hexaoxotetracosahydro-1H-dipyrrolo[2,1-c:2 ²,1 ²-l][1,4,7,10,13,16]hexaazacyclohenicosin-23-yl)-1,2-dihydroxyethyl)-2-hydroxyphenyl hydrogen sulphate (CAS RN 168110-44-9) 0 %  31.12.2023 ex 2934 99 90 78 [(3aS,5R,6S,6aS)-6-Hydroxy-2,2-dimethyltetrahydrofuro[2,3-d][1,3]dioxol-5-yl] (morpholino)methanone (CAS RN 1103738-19-7) 0 %  31.12.2023 ex 2934 99 90 80 2-(dimethylamino)-2-[(4-methylphenyl)methyl]-1-[4-(morpholin-4-yl)phenyl]butan-1-one (CAS RN 119344-86-4) 0 %  31.12.2023 ex 2935 90 90 33 4-Chloro-3-pyridinesulphonamide (CAS RN 33263-43-3) 0 %  31.12.2023 ex 2935 90 90 37 1,3-Dimethyl-1H-pyrazole-4-sulfonamide (CAS RN 88398-53-2) 0 %  31.12.2023 ex 2935 90 90 60 4-[(3-Methylphenyl)amino]pyridine-3-sulphonamide (CAS RN72811-73-5) 0 %  31.12.2023 ex 3204 17 00 31 Colourant C.I. Pigment Red 63:1 (CAS RN 6417-83-0) and preparations based thereon with a colourant C.I. Pigment Red 63:1 content of 70 % or more by weight 0 %  31.12.2023 ex 3205 00 00 20 Colourant C.I. Solvent Red 48 (CAS RN 13473-26-2) preparation, in a form of dry powder, containing by weight:  16 % or more but not more than 25 % of Colourant C.I. Solvent Red 48 (CAS RN 13473-26-2),  65 % or more but no more than 75 % of aluminium hydroxide (CAS RN 21645-51-2) 0 %  31.12.2023 ex 3205 00 00 30 Colourant C.I. Pigment Red 174 (CAS RN 15876-58-1) preparation, in a form of dry powder, containing by weight:  16 % or more but not more than 21 % of Colourant C.I. Pigment Red 174 (CAS RN 15876-58-1),  65 % or more but no more than 69 % of aluminium hydroxide (CAS RN 21645-51-2) 0 %  31.12.2023 ex 3208 90 19 55 Preparation of 5 % or more but not more than 20 % by weight of a copolymer of propylene and maleic anhydride, or a blend of polypropylene and a copolymer of propylene and maleic anhydride, or a blend of polypropylene and a copolymer of propylene, isobutene and maleic anhydride in an organic solvent 0 %  31.12.2020 ex 3506 91 90 10 Adhesive based on an aqueous dispersion of a mixture of dimerised rosin and a copolymer of ethylene and vinyl acetate (EVA) 0 %  31.12.2023 ex 3506 91 90 40 Acrylic pressure sensitive adhesive with a thickness of 0,076 mm or more but not more than 0,127 mm, put up in rolls of a width of 45,7 cm or more but not more than 132 cm supplied on a release liner with an initial peel adhesion release value of not less than 15 N/25 mm (measured according to ASTM D3330) 0 %  31.12.2019 ex 3506 91 90 50 Preparation containing by weight:  15 % or more but not more than 60 % of styrene butadiene copolymers or styrene isoprene copolymers, and  10 % or more but not more than 30 % of pinene polymers or pentadiene copolymers, dissolved in:  Methyl ethyl ketone (CAS RN 78-93-3),  Heptane (CAS RN 142-82-5), and  Toluene (CAS RN 108-88-3) or light aliphatic solvent naphtha (CAS RN 64742-89-8) 0 %  31.12.2020 ex 3506 91 90 60 Temporary wafer-bonding adhesive material in the form of a suspension of a solid polymer in D-limonene (CAS RN 5989-27-5) with a polymeric content by weight of 25 % or more but not more than 35 % 0 % l 31.12.2022 ex 3812 39 90 35 Mixture containing by weight:  25 % or more but not more than 55 % of a mixture of C15-18 tetramethylpiperidinyl esters (CAS RN 86403-32-9),  not more than 20 % of other organic compounds,  on a carrier of polypropylene (CAS RN 9003-07-0) or amorphous silica (CAS RN 7631-86-9 or 112926-00-8) 0 %  31.12.2023 ex 3815 12 00 20 Spherical catalyst consisting of a support of aluminium oxide coated with platinum, with  a diameter of 1,4 mm or more but not more than 2,0 mm, and  a platinum content by weight of 0,2 % or more but not more than 0,5 % 0 %  31.12.2023 ex 3815 12 00 30 Catalyst  containing 0,3 gram per litre or more, but not more than 7 gram per litre of precious metals,  deposited on a ceramic honeycomb structure coated with aluminium oxide or cerium/zirconium oxide, the honeycomb structure having,  a nickel content of 1,26 % by weight or more, but not more than 1,29 % by weight,  62 cells per cm2 or more, but not more than 140 cells per cm2,  a diameter of 100 mm or more, but not more than 120 mm, and  a length of 60 mm or more, but not more than 150 mm, for use in the production of motor vehicles (1) 0 %  31.12.2023 ex 3815 90 90 43 Catalyst in powder form consisting by weight of  92,50 % ( ± 2) % titanium dioxide (CAS RN 13463-67-7),  5 % ( ± 1) % silicon dioxide (CAS RN 112926-00-8), and  2,5 % ( ± 1,5) % sulphur trioxide (CAS RN 7446-11-9) 0 %  31.12.2022 ex 3824 99 92 31 Liquid crystal mixtures for use in the manufacture of LCD (liquid crystal display) modules (1) 0 %  31.12.2023 ex 3824 99 92 37 Mixture of acetates of 3-butene-1,2-diol with a content by weight of 65 % or more of 3-butene-1,2-diol diacetate (CAS RN 18085-02-4) 0 %  31.12.2023 ex 3824 99 96 33 Buffer cartridge not exceeding 8000 ml containing:  0,05 % or more but not more than 0,1 % by weight of 5-Chloro-2-methyl-2,3-dihydroisothiazol-3-one (CAS RN 55965-84-9), and  0,05 % or more but not more than 0,1 % by weight of 2-Methyl-2,3-dihydroisothiazol-3-one (CAS RN 2682-20-4) as a biostatic 0 %  31.12.2023 ex 3904 69 80 20 Copolymer of tetrafluoroethylene, heptafluoro-1-pentene and ethene (CAS RN 94228-79-2) 0 %  31.12.2023 ex 3904 69 80 30 Copolymer of tetrafluoroethylene, hexafluoropropene and ethene 0 %  31.12.2023 ex 3907 20 20 40 Copolymer of tetrahydrofuran and tetrahydro-3-methylfuran with a number average molecular weight (Mn) of 900 or more but not more than 3 600 0 %  31.12.2023 ex 3920 99 59 30 Poly(tetrafluoroethylene) film containing by weight 10 % or more of graphite 0 %  31.12.2023 ex 3921 19 00 40 Transparent, microporous, acrylic acid grafted polyethylene film, in the form of rolls, with:  a width of 98 mm or more but not more than 170 mm,  a thickness of 15 Ã ¼m or more but not more than 36 Ã ¼m, of a kind used for the manufacture of alkaline battery separators 0 %  31.12.2019 ex 3926 30 00 40 Plastic internal door handle used in the manufacture of motor vehicles (1) 0 %  31.12.2023 ex 5402 44 00 10 Synthetic elastomeric filament yarn:  untwisted or with a twist not exceeding 50 turns per metre, measuring 300 dtex or more but not more than 1 000 dtex,  composed of polyurethane ureas based on a copolyether glycol of tetrahydrofuran and 3-methyltetrahydrofuran, for use in the manufacture of disposable hygiene products of heading 9619 (1) 0 %  31.12.2023 ex 7006 00 90 40 Plates of sodalime glass of STN (Super Twisted Nematic) quality having:  a length of 300 mm or more but not more than 600 mm,  a width of 300 mm or more but not more than 600 mm,  a thickness of 0,5 mm or more but not more than 1,1 mm,  an indium-tin-oxide coating with a resistance of 80 Ohms or more, but not more than 160 Ohms on one side,  a multi layer anti-reflection-coating on the other side, and  machined (chamfered) edges, of a kind used in the manufacture of LCD (liquid crystal display) modules 0 %  31.12.2023 ex 7019 40 00 ex 7019 52 00 70 30 E-fibre glass fabrics:  having a weight of 20 g/m2 or more, but not more than 214 g/m2,  impregnated with silane,  in rolls,  having a humidity content by weight of 0,13 % or less, and  having not more than 3 hollow fibres out of 100 000 fibres, for the exclusive use in the manufacture of prepregs and copper clad laminates (1) 0 %  31.12.2021 ex 7019 52 00 40 Epoxy resin coated glass woven fabric containing by weight:  91 % or more but not more than 93 % of glass fibres,  7 % or more but not more than 9 % of epoxy resin 0 %  31.12.2023 ex 7410 11 00 ex 8507 90 80 ex 8545 90 90 10 60 30 Roll of laminate foil of graphite and copper, with:  a width of 610 mm or more but not more than 620 mm, and  a diameter of 690 mm or more but not more than 710 mm, for use in the manufacture of lithium-ion electric rechargeable batteries (1) 0 %  31.12.2019 ex 7607 20 90 10 Aluminium foil, in rolls:  coated with polypropylene on one side and with polyamide on the other side with adhesive layers between,  with a width of 200 mm or more, but not more than 400 mm,  with a thickness of 0,138 mm or more, but not more than 0,168 mm, for use in the manufacture of lithium-ion battery cell pouches (1) 0 %  31.12.2019 8104 11 00 Unwrought magnesium, containing at least 99,8 % by weight of magnesium 0 %  31.12.2023 ex 8108 20 00 40 Titanium alloy ingot,  with a height of 17,8 cm or more, a length of 180 cm or more and a width of 48,3cm or more,  a weight of 680 kg or more, containing alloy elements by weight of:  3 % or more but not more than 6 % of aluminium,  2,5 % or more but not more than 5 % of tin,  2,5 % or more but not more than 4,5 % of zirconium,  0,2 % or more but not more than 1 % of niobium,  0,1 % or more but not more than 1 % of molybdenum,  0,1 % or more but not more than 0,5 % of silicon 0 % p/st 31.12.2020 ex 8108 20 00 60 Titanium alloy ingot,  with a diameter of 63,5 cm or more and a length of 450 cm or more,  a weight of 6 350 kg or more, containing alloy elements by weight of:  5,5 % or more but not more than 6,7 % of aluminium,  3,7 % of more but not more than 4,9 % of vanadium 0 % p/st 31.12.2020 ex 8301 20 00 10 Mechanical or electromechanical steering column lock:  with a height of 10,5 cm ( ± 3 cm),  with a width of 6,5 cm ( ± 3 cm),  in a metal housing,  whether or not with a holder, for use in the manufacture of goods of Chapter 87 (1) 0 %  31.12.2023 ex 8302 30 00 10 Support bracket for an exhaust system:  with a thickness of 0,7 mm or more but not more than 1,3 mm,  of stainless steel class 1.4310 and 1.4301 according to norm EN 10088,  whether or not with mounting holes, for use in the manufacture of exhaust systems for automobiles (1) 0 %  31.12.2023 ex 8409 91 00 60 The air intake module for engine cylinders consisting of:  a suction pipe,  a pressure sensor,  an electric throttle,  hoses,  brackets, for use in the manufacture of goods of Chapter 87 (1) 0 %  31.12.2023 ex 8409 91 00 70 Inlet manifold, exclusively for use in the manufacture of the motor vehicles with:  a width of 40 mm or more but not more than 70 mm,  valves length of 250 mm or more but not more than 350 mm,  air volume of 5,2 litres, and  an electrical flow control system that provides maximum performance at more than 3 200 rpm (1) 0 %  31.12.2023 ex 8409 99 00 65 The exhaust gas recirculation assembly consisting of:  a control unit,  an air throttle,  an intake pipe,  an outlet hose, for use in the manufacture of diesel engines of motor vehicles (1) 0 %  31.12.2023 ex 8414 10 25 30 Tandem pump consisting of:  an oil pump with displacement of 21,6 cc/rev ( ± 2 cc/rev) and working pressure 1,5 bar at 1 000 revolutions per minute,  vacuum pump with displacement of 120 cc/rev ( ± 12 cc/rev) and performance of  666 mbar in 6 seconds at 750 revolutions per minute, for use in the manufacture of engines of motor vehicles (1) 0 %  31.12.2023 ex 8414 10 89 30 Electric vacuum pump with:  Controller Area Network (CAN bus),  whether or not with a rubber hose,  a connecting cable with connector,  a mounting bracket, for use in the manufacture of goods of Chapter 87 (1) 0 %  31.12.2023 ex 8414 30 89 30 Open shaft, scroll type compressor with clutch assembly, of a power of more than 0,4 kW, for air conditioning in vehicles, for use in the manufacture of motor vehicles of Chapter 87 (1) 0 %  31.12.2023 ex 8414 59 35 20 Radial fan, with:  a dimension of 25 mm (height) Ã  85 mm (width) Ã  85 mm (depth),  a weight of 120 g,  a rated voltage of 13,6 VDC (direct current voltage),  an operating voltage of 9 VDC or more but not more than 16 VDC (direct current voltage),  a rated current of 1,1 A (TYP),  a rated power of 15 W,  a rotation speed of 500 RPM (revolutions per minute) or more but not more than 4 800 RPM (revolutions per minute) (free flow),  an air flow of not more than 17,5 litre/s,  an air pressure of not more than16 mm H2O   157 Pa, 0 %  31.12.2023  an overall sound pressure of not more than 58 dB(A) at 4 800 RPM (revolutions per minute), and with a FIN (Fan Interconnect Network) interface for communication with the heating and air-conditioning control unit used in car seat ventilation systems ex 8467 99 00 10 Mechanical switches for connecting electrical circuits, with:  a voltage of 14,4 V or more but not more than 42 V,  an amperage of 10 A or more but not more than 42 A, for use in the manufacture of machines falling within heading 8467 (1) 0 % p/st 31.12.2019 ex 8481 80 59 30 Two-way flow control valve with housing, with:  at least 5, but not more than 10 outlet holes with at least 0,09 mm, but not more than 0,2 mm diameter,  at least 550 cm3/minute, but not more than 2 000 cm3/minute flow rate,  at least 19, but not more than 300 MPa operating pressure 0 %  31.12.2022 ex 8481 80 59 40 Flow-control valve  made of steel,  with an outlet hole with a diameter of at least 0,1 mm, but not more than 0,3 mm,  with an inlet hole with a diameter of at least 0,4 mm, but not more than 1,3 mm,  with chromium nitride coating,  with a surface roughness of Rp 0,4 0 %  31.12.2022 ex 8481 80 59 50 Electromagnetic valve for quantity control with  a plunger,  a solenoid with a of coil resistance of at least 2,6 Ohm, but not more than 3 Ohm 0 %  31.12.2022 ex 8481 80 59 60 Electromagnetic valve for quantity control  with a solenoid with a coil resistance of at least 0,19 Ohm, but not more than 0,66 Ohm, and with an inductance of not more than 1 mH 0 %  31.12.2022 ex 8481 80 79 ex 8481 80 99 30 30 Service Valve which suits for R410A or R32 gas while connecting indoor and outdoor units with:  a withstanding pressure of the valve body of 6,3 MPa,  a leakage ratio of less than 1,6 g/a,  an impurity ratio of less than 1,2 mg/PCS,  an airtight pressure of the valve body of 4,2 MPa, for use in the manufacture of air conditioners (1) 0 %  31.12.2023 ex 8484 20 00 20 Mechanical face sealing device made of two movable rings (one ceramic mating, having a thermal conductivity lower than 80W/Mk and the other carbon sliding), one spring and a nitrile sealant on the external side, of a kind used in manufacturing circulation pumps of cooling systems in motor vehicles 0 %  31.12.2023 ex 8501 10 10 30 Motors for air pumps, with:  operating voltage of 9 VDC or more but not more than 24 VDC,  operating temperature range of  40 °C or more but not more than 80 °C,  an output not exceeding 18 W, for use in the manufacture of pneumatic support and ventilation systems for car seats (1) 0 %  31.12.2023 ex 8501 31 00 ex 8501 32 00 55 40 DC motor with or without commutator, with  an external diameter of 24,2 mm or more, but not more than 140 mm,  a rated speed of 3 300 rpm or more, but not more than 26 200 rpm,  a rated supply voltage of 3,6 V or more, but not more than 230 V,  an output power of more than 37,5 W, but not more than 2 400 W,  a free load current of not more than 20,1 A,  a maximum efficiency of 50 % or more, for driving hand-held power tools or lawn mowers 0 %  31.12.2023 ex 8501 33 00 25 AC traction motor of an output of 75 kW or more but not more than 375 kW, with:  a torque output of 200 Nm or more but not more than 400 Nm,  a power output of 50 kW or more but not more than 200 kW, and  a speed of not more than 15 000 rpm, for use in the manufacture of electric vehicles (1) 0 %  31.12.2019 ex 8503 00 99 55 Stator for brushless motor, with:  an internal diameter of 206,6 mm ( ± 0,5),  an external diameter of 265,0 mm ( ± 0,2), and  a width of 37,2 mm or more but not more than 47,8 mm, of a kind used in the manufacture of washing machine, washer-dryer or dryer equipped with direct drive drums 0 % p/st 31.12.2020 ex 8506 90 00 10 Cathode, in rolls, for air zinc button cell batteries (hearing aid batteries) (1) 0 %  31.12.2023 ex 8507 60 00 13 Prismatic lithium-ion electric accumulators with:  a width of 173,0 mm ( ± 0,4 mm),  a thickness of 45,0 mm ( ± 0,4 mm),  a height 125,0 mm ( ± 0,3 mm),  a nominal voltage of 3,67 V ( ± 0,01 V), and  a nominal capacity of 94 Ah and/or 120 Ah, for use in the manufacture of rechargeable electric vehicle batteries (1) 0 %  31.12.2019 ex 8507 60 00 15 Cylindrical lithium-ion-accumulators or modules with:  a nominal capacity of 8,8 Ah or more, but not more than 18 Ah,  a nominal voltage of 36 V or more, but not more than 48 V,  a power of 300 Wh or more, but not more than 648 Wh, for use in the manufacture of electric bicycles (1) 0 %  31.12.2019 ex 8507 60 00 18 Rectangular lithium-ion polymer accumulator equipped with a battery management system and can-bus interface with:  a length of not more than 1 600 mm,  a width of not more than 448 mm,  a height of not more than 395 mm,  a weight of 125 kg or more but not more than 135 kg,  a nominal voltage of 280 V or more but not more than 400 V,  a nominal capacity of 9,7 Ah or more but not more than 10,35 Ah,  a charging voltage of 110 V or more but not more than 230 V, and  containing 6 modules with 90 cells or more but not more than 96 cells enclosed in a steel casing, for use in the manufacture of vehicle capable of being charged by plugging to external source of electric power of heading 8703 (1) 0 %  31.12.2019 ex 8507 60 00 30 Cylindrical lithium-ion accumulator or module, with a length of 63 mm or more and a diameter of 17,2 mm or more, having a nominal capacity of 1 200 mAh or more, for use in the manufacture of rechargeable batteries (1) 0 %  31.12.2019 ex 8507 60 00 33 Lithium-ion accumulator, with:  a length of 150 mm or more, but not more than 1 000 mm,  a width of 100 mm or more, but not more than 1 000 mm,  a height of 200 mm or more, but not more than 1 500 mm,  a weight of 75 kg or more, but not more than 200 kg,  a nominal capacity not less than 150 Ah and not more than 500 Ah 0 %  31.12.2019 ex 8507 60 00 50 Modules for the assembly of batteries of ion lithium electric accumulators with:  a length of 298 mm or more, but not more than 408 mm,  a width of 33,5 mm or more, but not more than 209 mm,  a height of 138 mm or more, but not more than 228 mm,  a weight of 3,6 kg or more, but not more than 17 kg, and  a power of 458 Wh or more, but not more than 2 158 Wh 0 %  31.12.2019 ex 8507 60 00 71 Lithium-ion rechargeable batteries, with:  a length of 700 mm or more, but not more than 2 820 mm,  a width of 935 mm or more, but not more than 1 660 mm,  a height of 85 mm or more, but not more than 700 mm,  a weight of 250 kg or more, but not more than 700 kg,  a power of not more than 175 kWh 0 %  31.12.2019 ex 8507 60 00 85 Lithium-ion Rectangular modules for incorporation in lithium-ion rechargeable batteries:  of a length of 300 mm or more, but not more than 350 mm,  of a width of 79,8 mm or more, but not more than 225 mm,  of a height of 35 mm or more, but not more than 168 mm,  of a weight of 3,95 kg or more, but not more than 8,85 kg,  with a rating of 66,6 Ah or more, but not more than 129 Ah 0 %  31.12.2019 ex 8507 90 30 20 Safety Reinforced Separator designed to separate cathode and anode in lithium-ion electric accumulators for use in the manufacture of lithium-ion electric accumulators for motor vehicle batteries (1) 0 %  31.12.2019 ex 8529 90 65 25 Printed circuit board assembly comprising:  a radio tuner (capable of receiving and decoding radio signals and transmitting those signals within the assembly) without signal processing capabilities,  a microprocessor capable of receiving remote control messages and controlling the tuner chipset, for use in the manufacture of home entertainment systems (1) 0 % p/st 31.12.2019 ex 8529 90 65 28 Electronic assembly comprising at least a printed circuit board with:  processors for multi-media applications and video signal processing,  FPGA (Field Programmable Gate Array),  Flash memory,  operating memory,  USB-interface,  with or without HDMI, VGA- and RJ-45 interfaces,  sockets and plugs for connecting a LCD-display, a LED lighting and a control panel 0 % p/st 31.12.2020 ex 8529 90 65 40 Printed circuit board subassembly, comprising:  a radio tuner, capable of receiving and decoding radio signals and transmitting those signals within the assembly, with a signal decoder,  a radio frequency (RF) remote control receiver,  an infrared remote control signal transmitter,  a SCART signal generator,  a TV state sensor, for use in the manufacture of home entertainment systems (1) 0 % p/st 31.12.2019 ex 8529 90 92 52 LCD module, glass or plastic covered and optically bonded, with  a diagonal measurement of the screen of 12 cm or more but not more than 31 cm,  LED backlighting,  a printed circuit board with EEPROM (Electrically Erasable Programmable Read-Only Memory), microcontroller, timing controller and other active and passive components,  a plug for power supply and CAN (Controller Area Network) and LVDS (Low Voltage Differential Signalling) interfaces,  whether or not with electronic components to generate additional control indicators for vehicle information on the display, 0 %  31.12.2023  with or without a touch screen,  without a signal processing module,  in a housing with additional LED indicators for warning lights,  with or without a gear shift indicator and a photo sensor, of a kind used as a driver information display in motor vehicles of Chapter 87 (1) ex 8529 90 92 54 LCD display with:  a touch panel,  at least one printed circuit board for simple slave device pixel addressing (Timing Controller function) and touch control, with EEPROM (Electrically Erasable Programmable Read-Only Memory) for display settings,  a diagonal screen measurement of 15 cm or more but not more than 21 cm,  a backlight,  a LVDS (Low Voltage Differential Signalling) and a power supply connector, for use in the manufacture of motor vehicles of Chapter 87 (1) 0 %  31.12.2023 ex 8529 90 92 57 Metal holder, metal fixing item or internal stiffener of metal, for use in the manufacture of televisions, monitors and video players (1) 0 % p/st 31.12.2021 ex 8535 90 00 30 Semiconductor module switch in a casing:  consisting of an IGBT transistor chip and a diode chip on one or more lead frames,  for a voltage of 600 V or 1 200 V 0 % p/st 31.12.2020 ex 8537 10 91 57 Programmable memory control board with:  4 or more stepper motor drivers,  4 or more outputs with MOSFET transistors,  a main processor,  3 or more inputs for temperature sensors,  for a voltage of 10 V or more but not more than 30 V, for use in the manufacture of 3D printers (1) 0 %  31.12.2023 ex 8537 10 91 59 Electronic control units for controlling inter axle torque transferring in all-wheel drive vehicles including:  a printed circuit board with programmable memory controller,  one single connector, and  working at 12 V 0 %  31.12.2023 ex 8537 10 91 63 Electronic control units able to control automatic continuous variable transmission for passenger vehicles including:  a printed circuit board with programmable memory controller,  a metallic housing,  one single connector,  working at 12 V 0 %  31.12.2023 ex 8537 10 91 67 Electronic Engine Control Unit (ECU) with:  a printed circuit board (PCB),  12 Volts voltage,  reprogrammable,  a micro-processor that can control, evaluate and manage support service functions in cars (injection and ignition advance values of fuel, fuel and air flow rate), for use in the manufacture of goods of Chapter 87 (1) 0 %  31.12.2023 ex 8708 40 20 ex 8708 40 50 60 50 Automatic transmission assembly with rotary gear shifter with:  aluminium casting housing,  differential gear,  9 Speed automatic,  electronic range select gear selection system, with dimensions of:  a width of 330 mm or more but not more than 420 mm,  a height of 380 mm or more but not more than 450 mm,  a length of 580 mm or more but not more than 690 mm, for use in the manufacture of the vehicles in heading 87 (1) 0 %  31.12.2023 ex 8708 50 20 ex 8708 50 99 ex 8708 99 10 ex 8708 99 97 60 15 45 65 Car transfer case with single input, dual output, to distribute torque between front and rear axles in an aluminium housing, with dimension of not more than 565 Ã  570 Ã  510 mm, comprising at least:  an actuator, and  an interior distribution by chain 0 %  31.12.2019 ex 8708 50 20 ex 8708 50 99 65 20 Intermediate steel shaft connecting the gearbox with semi-axle with:  a length of 300 mm or more but not more than 650 mm,  a spline end on both sides,  whether or not with a pressed bearing in the case,  whether or not with a holder, for use in the manufacture of goods of Chapter 87 (1) 0 %  31.12.2023 ex 8708 50 20 ex 8708 50 99 70 25 Housing of tripod type half shaft inboard joint for transmitting a torque from engine and transmission to wheels of motor vehicles with:  an outer diameter of 67,0 mm or more but not more than 84,5 mm,  3 cold calibrated roller tracks with a diameter of 29,90 mm or more but not more than 36,60 mm,  sealing diameter 34,0 mm or more but not more than 41,0 mm, without lead angle,  spline with 21 teeth or more but not more than 35,  bearing seat diameter of 25,0 mm or more but not more than 30,0 mm, with or without oil grooves 0 %  31.12.2023 ex 8708 50 20 ex 8708 50 99 75 35 Outboard joint assembly for transmitting a torque from engine and transmission to wheels of motor vehicles, consisting of:  an inner race with 6 ball tracks for running with the bearing balls with a diameter 15,0 mm or more but not more than 20,0 mm,  an outer race with 6 ball tracks for running with 6 bearing balls, made of steel with carbon content of 0,45 % or more but not more than 0,58 %, with thread and with a spline with 26 teeth or more but not more than 38,  a spherical cage keeping bearing balls in the ball tracks of outer race and inner race in proper angular position, made of material suitable for carburizing with carbon content of 0,14 % or more but not more than 0,25 %, and  with a grease compartment, capable of working at constant speed at variable articulation angle not higher than 50 degrees 0 %  31.12.2023 ex 8708 80 99 20 Aluminium suspension link arm, with dimensions of:  a height of 50 mm or more but not more than 150 mm,  a width of 10 mm or more but not more than 100 mm,  a length of 100 mm or more but not more than 600 mm,  a mass of 1 000 g or more but not more than 3 000 g, equipped with at least two bushed holes made of aluminium alloy with the following characteristics:  a tensile strength of 200 mPa or more,  a strength of 19 kN or more,  a stiffness of 5 kN/mm or more but not more than 9 kN/mm,  a frequency of 400 Hz or more but not more than 600 Hz 0 %  31.12.2023 ex 8708 92 99 10 Exhaust system inner liner:  with a wall thickness of 0,7 mm or more but not more than 1,3 mm,  made of stainless steel sheets or coil class 1.4310 and 1.4301 according to norm EN 10088,  whether or not with mounting holes, for use in the manufacture of exhaust systems for automobiles (1) 0 %  31.12.2023 ex 8708 92 99 20 Pipe for guiding exhaust gases from the combustion engine:  with a diameter of 40 mm or more but not more than 100 mm,  with a length of 90 mm or more but not more than 410 mm,  with a wall thickness of 0,7 mm or more but not more than 1,3 mm,  of stainless steel, for use in the manufacture of exhaust systems for automobiles (1) 0 %  31.12.2023 ex 8708 92 99 30 Exhaust system end cover:  with a wall thickness of 0,7 mm or more but not more than 1,3 mm,  made of stainless steel class 1.4310 and 1.4301 according to norm EN 10088,  whether or not with inner liner,  whether or not with surface treatment, for use in the manufacture of exhaust systems for automobiles (1) 0 %  31.12.2023 ex 9001 90 00 55 Optical, diffuser, reflector or prism sheets, unprinted diffuser plates, whether or not possessing polarising properties, specifically cut 0 %  31.12.2023 ex 9002 11 00 15 Infrared lens with motorised focus adjustment,  using wavelengths of 3 Ã ¼m or more but not more than 5 Ã ¼m,  providing a clear picture from 50 m to infinity,  with fields of vision sizes of 3 ° Ã  2,25 ° and 9 ° Ã  6,75 °,  with a weight of not more than 230 g,  with a length of not more than 88 mm,  with a diameter of not more than 46 mm,  athermalized, for use in the manufacture of thermal imaging cameras, infrared binoculars, weapons scopes (1) 0 %  31.12.2020 ex 9002 11 00 18 Lens assembly consisting of a cylinder-shaped cover made of metal or plastic and optical elements with:  a horizontal field of view range to a maximum of 120 deg,  a diagonal field of view range to a maximum of 92 deg,  a focal length to a maximum of 7,50 mm,  a relative aperture of a maximum of F/2,90,  a maximum diameter of 22 mm, of a kind used for the production of CMOS (Complementary metal oxide-semiconductor) automotive cameras 0 %  31.12.2023 ex 9002 11 00 25 Infrared optical unit composed of  a monocrystalline silicon lens with a diameter of 84 mm ( ± 0,1 mm), and  a monocrystalline germanium lens with a diameter of 62 mm ( ± 0,05 mm), assembled on a machined aluminium alloy support, of a kind used for thermal imaging cameras 0 %  31.12.2021 ex 9002 11 00 35 Infrared optical unit composed of  a silicon lens with a diameter of 29 mm ( ± 0,05 mm), and  a monocrystalline calcium fluoride lens with a diameter of 26 mm ( ± 0,05 mm), assembled on a machined aluminium alloy support, of kind a used for thermal imaging cameras 0 %  31.12.2021 ex 9002 11 00 45 Infrared optical unit  with a silicon lens of a diameter of 62 mm ( ± 0,05 mm),  mounted on a machined aluminium alloy support, of a kind used for thermal cameras 0 %  31.12.2021 ex 9002 11 00 55 Infrared optical unit composed of  a germanium lens with a diameter of 11 mm ( ± 0,05 mm),  a monocrystalline calcium fluoride lens with a diameter of 14 mm ( ± 0,05 mm), and  a silicon lens with a diameter of 17 mm ( ± 0,05 mm), assembled on a machined aluminium alloy support, of a kind used for thermal imaging cameras 0 %  31.12.2021 ex 9002 11 00 65 Infrared optical unit  with a silicon lens with a diameter of 26 mm ( ± 0,1 mm),  mounted on a machined aluminium alloy support, of a kind used for thermal imaging cameras 0 %  31.12.2021 ex 9002 11 00 75 Infrared optical unit composed of  a germanium lens with a diameter of 19 mm ( ± 0,05 mm),  a monocrystalline calcium fluoride lens with a diameter of 18 mm ( ± 0,05 mm),  a germanium lens with a diameter of 20,6 mm ( ± 0,05 mm), assembled on a machined aluminium alloy support, of a kind used for thermal imaging cameras 0 %  31.12.2021 ex 9029 20 31 ex 9029 90 00 20 30 Clustered instrument panel with the microprocessor control board, with or without stepping motors, and LED indicators showing at least:  speed,  engine revolutions,  engine temperature,  the fuel level, communicating via CAN-BUS and/or K-LINE protocols, of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2019 (1) Suspension of duties is subject to end-use customs supervision in accordance with Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1).